Citation Nr: 0015754	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Vocational Rehabilitation assistance benefits paid pursuant 
to Chapter 31 of the United States Code in the amount of 
$1087.83.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from October 1960 to October 1970 
and from August 1971 to August 1981.  This matter comes to 
the Board of Veterans' Appeals (Board) from a March 1995 
decision by the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision the Committee denied 
waiver of recovery of the $1087.83 overpayment on the basis 
that recovery of the overpayment was not against equity and 
good conscience.

This case was previously before the Board in June 1998, at 
which time it was remanded for additional development and re-
adjudication.  Unfortunately, the Board finds that the 
development requested in the prior remand was not completed, 
and that an additional remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998) (as a matter of law, the veteran is 
entitled to compliance with the Board's remand instructions).


REMAND

The case was previously remanded because it cannot be 
determined from the documents in the Vocational 
Rehabilitation (VR) file how the overpayment of VR benefits 
occurred.  In a December 1990 rehabilitation plan the VR 
counselor approved the veteran's attendance at Dallas Baptist 
University, with expected duration of services from January 
1991 to July 1993.  In a May 1993 amendment to the 
Rehabilitation Plan he was authorized employment assistance, 
with duration of services from May 1993 to December 1993.  In 
a June 1993 award action he was awarded $486.00 per month for 
May 9, 1993, to December 16, 1993.

On November 7, 1994, the veteran was notified that he had to 
appear at a meeting with the VR counselor on November 10, 
1994.  It is not clear why this notice was sent, in that the 
veteran does not appear to have been receiving VR services at 
that time.  On the same day an award action was processed to 
retroactively terminate his VR payments effective October 15, 
1993.  On a form titled "Authorization and Certification of 
Entrance or Reentrance into Rehabilitation and Certification 
of Status," which the VR counselor completed on November 8, 
1994, the VR counselor retroactively changed the effective 
dates of the veteran's authorization to August 15, 1993, 
through October 15, 1993.  The service provider was shown as 
St. Edwards University.  The Rehabilitation Closure Statement 
prepared in September 1995, however, indicates that the 
veteran had graduated from St. Edwards University in August 
1993.  

The original overpayment notice is not of record, and the VR 
file does not contain any explanation as to how the 
overpayment of $1087.83 occurred.  There is no explanation 
given for why the employment assistance, which had been 
authorized through December 16, 1993, was later terminated 
effective October 15, 1993.  Notations in the VR file 
indicate that the overpayment occurred because the veteran 
was not in full time attendance but, as previously stated, he 
apparently graduated in August 1993 and was receiving 
employment assistance, not educational assistance.  Although 
the veteran did not question the validity of the debt in his 
January 1995 request for a waiver, he has subsequently 
indicated that he disagrees with the creation of the debt.

In the March 1995 denial of the veteran's request for waiver 
of recovery, the Committee found that the overpayment 
occurred because the veteran failed to meet with the VR 
counselor as requested on November 7, 1994, resulting in the 
termination of his entitlement to assistance effective 
October 15, 1993.  In light of the fact that the veteran was 
not receiving VR assistance in November 1994, and because the 
retroactive termination was processed on the same day that he 
was notified of the appointment with the VR counselor, the 
Committee's conclusion does not appear to be valid.  In any 
event, the Committee's responsibilities and authority are 
limited to determining the veteran's entitlement to waiver of 
recovery of the overpayment.  38 C.F.R. §§ 1.955-1.957 
(1999).  The issue of determining whether the debt was 
validly created is the responsibility of the Vocational 
Rehabilitation and Counseling (VR & C) staff.  38 C.F.R. 
§ 21.59.

The issues of validity of the debt and the veteran's 
entitlement to waiver of recovery of the debt are 
inextricably intertwined.  Narron v. West, 13 Vet. App. 223 
(1999).  In addition, the Board is unable to compare the 
fault of the veteran and the fault of VA in creating the 
debt, which is one of the factors to be considered in 
determining if waiver is appropriate, without a full 
explanation of how the debt occurred.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal and to ensure 
full compliance with due process requirements, the case is 
again REMANDED to the RO for the following development:

1.  The VR & C staff should review the VR 
file and any other appropriate documents 
and determine why the veteran's 
employment assistance was retroactively 
terminated effective October 15, 1993.  
The VR & C staff should then determine 
whether the retroactive termination was 
in accordance with the pertinent 
regulations and the facts of the case.  
If not, the VR & C staff should consider 
revising the effective date for 
termination to eliminate part or all of 
the existing debt.

2.  After the VR & C staff determines the 
cause and correct amount of any existing 
overpayment, the VR file should be 
documented with those findings.  In 
addition, the veteran should be provided 
a full, valid explanation for the cause 
of the overpayment.

3.  If any VR overpayment is found to 
exist, the veteran should be provided the 
opportunity to submit an up-to-date 
Financial Status Report.

4.  After the VR & C staff has determined 
the validity and appropriate amount of 
any existing overpayment, the VR file 
should be referred to the Committee for 
additional consideration of the veteran's 
request for waiver of recovery of the 
overpayment.  If any benefit requested on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


